t c summary opinion united_states tax_court james stephen fennel petitioner v commissioner of internal revenue respondent docket nos 5360-09s 16313-09s filed date 16315-09s james stephen fennel pro_se randall b childs for respondent morrison judge these cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decisions to be entered are not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue james stephen fennel worked as a server at carrabba’s italian grill in tallahassee florida for his services to carrabba’s fennel was paid dollar_figure in dollar_figure in and dollar_figure in os restaurant services inc reported paying wages to fennel in these same amounts for and payment for services is income that must be included in gross_income sec_61 however fennel filed form sec_1040 u s individual_income_tax_return for the and tax years showing zero taxable wages and zero taxable_income instead of attaching the forms w-2 wage and tax statement issued by os restaurant services inc showing his actual income fennel attached forms substitute for form w- wage and tax statement on which he reported zero wages tips and other compensation on line 7a and zero income_tax withheld on line 7f question of the forms asked how did you determine the amounts on lines and above fennel wrote company provided records and the statutory language behind sec_3401 and sec_3121 and others question of the forms asked explain your efforts to obtain form_w-2 form r or form w-2c corrected wage and tax statement fennel wrote none most companies will refuse to issue form sec_1the internal_revenue_service irs claims that os restaurant services inc is the parent company of carrabba’s italian grill the relationship of os restaurant services inc to carrabba’s italian grill is not important correctly listing payments of ‘wages as defined in a and a ’ for fear of irs retaliation however the amounts listed as withheld on the w-2 it submitted are correct the irs issued notices of deficiency to fennel the notices determined on the basis of his unreported income from carrabba’s that fennel had deficiencies of dollar_figure in dollar_figure in and dollar_figure in the irs also determined that fennel was liable for sec_6651 additions to tax of dollar_figure for dollar_figure for and dollar_figure for for failing to file timely tax returns the irs also determined that fennel was liable for sec_6662 accuracy-related_penalties of dollar_figure for dollar_figure for and dollar_figure for fennel filed petitions with the tax_court to redetermine the deficiencies the court consolidated the three cases for trial at the end of trial the irs moved for the imposition of a penalty under sec_6673 deficiencies in tax opinion the first issue for decision is whether fennel earned and failed to report income of dollar_figure in dollar_figure in and dollar_figure in we find that he did fennel admitted that he received payments in these amounts for his services additions to tax for filing late returns the second issue for decision is whether fennel is liable for additions to tax pursuant to sec_6651 of dollar_figure for dollar_figure for and dollar_figure for fennel is a calendar- year taxpayer income_tax returns made on the basis of a calendar_year must be filed on or before april of the following year sec_6072 the irs may extend this deadline by up to months sec_6081 fennel received a 6-month extension of the filing deadline for his and returns none of fennel’s form sec_1040 for and were filed by october of the following year fennel’s form sec_1040 for and were filed on or after date fennel’s form_1040 for was filed on or after date if a person required to file a return fails to do so timely and such failure is not due to reasonable_cause then the person is required by sec_6651 to pay an additional percent of the amount of tax required to be shown on the return an additional percent is added for each additional month that passes without a return’s being filed id the maximum amount i sec_25 percent id fennel failed to show any reasonable_cause for failing to file tax returns on time he is therefore liable for the additions to tax penalties for inaccurate returns the third issue for decision is whether fennel is liable for penalties pursuant to sec_6662 of dollar_figure for the tax_year dollar_figure for the tax_year and dollar_figure for the tax_year sec_6662 imposes a penalty on any portion of an underpayment_of_tax required to be shown on a return to which sec_6662 applies sec_6664 provides that the penalty applies only if a return of tax is filed fennel’s form sec_1040 filled with zeros were not valid returns therefore the sec_6662 penalty cannot be imposed see turner v commissioner tcmemo_2004_251 form_1040 that contained zero entries for every line regarding income was not valid for purposes of imposing the sec_6662 penalty penalty for frivolous_litigation the fourth issue for decision is whether fennel should be penalized under sec_6673 sec_6673 authorizes the tax_court to impose a penalty of up to dollar_figure if the taxpayer instituted the proceedings primarily for delay or if the taxpayer’s position is frivolous or groundless fennel’s main argument which is that he is not subject_to tax on his wage income because os restaurant services inc is a private corporation organized under the laws of delaware and has no connection with the united_states government its territories or possessions is frivolous in addition we believe that these proceedings were instituted for delay not to resolve a genuine dispute although we held that fennel was not liable for the sec_6662 penalty we did so only because we found the form sec_1040 he filed to be so frivolous as to not be valid returns we shall impose a dollar_figure penalty under sec_6673 in each case to reflect the foregoing appropriate orders and decisions will be entered
